Scott, Judge,
delivered the opinion of the court.
This being an action on a bill of exchange drawn in San Francisco, California, on parties in St. Louis, Missouri, against the drawers for its dishonor, the law with respect to interest and damages was settled in the case of Price v. Page & Bacon, 24 Mo. 65.
The printed volume, which by consent was to be read in this court as if incorporated in the bill of exceptions, purports to contain the laws of California ; it was then, under the 6th section of the act concerning evidence (R. C. 1845), prima facie evidence of the statutes of that state.
The drawers of the bill composing a firm, notice to one of them was notice to all. Beyond all controversy Chambers and Haight resided in San Francisco, California, and being members of the firm of Page, Bacon & Co., notice to them was enough to render the other partners liable. (Byles on Bills, 217.) The other judges concurring, the judgment will be affirmed.